DENIED; and Opinion Filed March 25, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00268-CV

                     IN RE CHARLES ANTHONY ALLEN SR., Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                              MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Whitehill
                                   Opinion by Justice Stoddart
       Before the Court is relator’s petition for writ of mandamus in which he requests the Court

to order the trial court to rule on certain pending motions. Mandamus is appropriate in a criminal

case if the relator shows that he has no other adequate legal remedy and the act sought to be

compelled is purely ministerial. State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist.,

67 S.W.3d 177, 180–81 (Tex. Crim. App.2001) (orig. proceeding); In re Watkins, 315 S.W.3d
907, 908 (Tex. App.–Dallas 2010, orig. proceeding). On the record before the Court, we cannot

conclude relator is entitled to relief. We deny the petition.




150268F.P05                                          / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE